DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present Office Action is in response to Applicant’s filing of July 1, 2022.  Claims 1-12 and 19-28 are presented for examination, with Claims 13-18 having been withdrawn.

Election/Restrictions
Applicant’s election without traverse of Claims 1-12 and 19-28 in the reply filed on July 1, 2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 15, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 27 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
The terms “relatively high” and “relatively low” in Claim 1 are relative terms which renders the claim indefinite.  The examiner suggests that Applicant amends the claim to add something along the lines of “wherein the relatively high voltage level is higher that the relatively low voltage level,” in order to overcome this rejection.
It is unclear whether the limitations of Claim 27 depend on Claim 19 or Claim 1, appropriate correction is required.
Claims 2-12 and 28 are also rejected at least due to their dependencies from Claims 1 and 27, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2022/0232675 (“Moretti”) (the examiner notes that the effective filing date of the claimed invention in the present CIP application is December 13, 2019, the effectively filed date of Moretti is May 19, 2019) in view of U.S. patent Publication No. 2022/0232675 (“Cheung”).
	Regarding Claim 1, Moretti discloses a lighted footwear display apparatus (luminous screen 5 formed of light sources L in Fig. 1; [0074]; 5 in Fig. 4; [0078]) comprising: 
	a. a circuit module (Fig. 4; [0078]) comprising: 
		i. an integrated circuit (C; [0078]-[0079]); 
		ii. a battery for powering the integrated circuit (B; [0082]); and 
	b. at least one illuminator on the footwear for external view (L in 5); 
	c. an external manual switch located outside of the enclosure (P; [0078]) in series between an IO port of the integrated circuit (7) and a ground of the integrated circuit (11 which is connected to P, S, and the battery ground; [0082]); and 
	d. a pull-up resistor (R; [0091]) located in series between a positive electrode VDD (B+) and the IO port of the integrated circuit (7), 
	wherein when the external manual switch (P) is in an open state and is exposed to water ([0091]), a conductive loop is formed between the positive electrode VDD, the pull- up resistor, the water, and the ground of the integrated circuit (B+ is in series with R, water in P, and ground 11) to thereby maintain the IO port at a relatively high voltage level (see voltage divisor between “lower” resistance value R and resistance of water in P; the examiner takes the position that value of voltage across P is “relatively high” when switch P is exposed to water), and when the external manual switch is in a closed state, the IO port is grounded at a relatively low voltage level (see P connecting terminal 7 to ground when closed; [0091]-[0094]).
	Moretti fails to specifically disclose “iii. an enclosure sealingly encapsulating the integrated circuit.”
	However, Cheung, in the same field of endeavor teaches an enclosure sealingly encapsulating the integrated circuit (encapsulating a battery, a CPU, a connector, and conductors; [0034]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have provided the circuit module as described by Moretti with the encapsulation as taught by Cheung, in order to protect the electrical parts, as evidenced by Cheung ([0034], lines 18-22).

	Regarding Claim 2, Moretti discloses an integrated circuit; however, Moretti fails to specifically disclose that the integrated circuit comprises a CMOS integrated circuit.
	However, Cheung, in the same field of endeavor teaches that the integrated circuit comprises a CMOS integrated circuit ([0054]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have provided the integrated circuit as taught by Moretti as a CMOS IC as taught by Cheung, in order to use an IC that is small a consumes little energy, as evidenced by Cheung ([0054], lines 12-15).	

	Regarding Claim 3, Moretti further discloses wherein the integrated circuit has an internal resistance Ri, the pull-up resistor has a resistance Rp, and a ratio of Ri:Rp is at least 5:1 ([0095]; [0097]).

	Regarding Claim 4, Moretti further discloses wherein Ri:Rp is at least 10:1 ([0095]; [0097]).

	Regarding Claim 5, Moretti further discloses wherein the pull-up resistor has a resistance Rp, the water has a resistance Rw, and a ratio of Rp:Rw is at least 5:1 ([0091]-[0098]; [0101]).

	Regarding Claim 6, Moretti further discloses wherein Rp:Rw is at least 10:1 ([0091]-[0098]; [0101]).

	Regarding Claim 7, Moretti further discloses wherein the integrated circuit has an internal resistance Ri, the pull-up resistor has a resistance Rp, the water has a resistance Rw, and Ri > Rp > Rw ([0091]-[0098]; [0101]).

	Regarding Claim 8, Moretti further discloses wherein a ratio of Ri:Rp is at least 10:1, and a ratio of Rp:Rw is at least 10:1 ([0091]-[0098]; [0101]).

	Regarding Claim 9, Moretti further discloses wherein Rp is from 1,000 to 100,000Ω ([0095]).

	Regarding Claim 10, Moretti further discloses wherein Rp is from 2,000 to 50,000Ω ([0095]).

	Regarding Claim 11, Moretti fails to specifically disclose wherein the battery is sealingly encapsulated within the enclosure.
	However, Cheung, in the same field of endeavor teaches wherein the battery is sealingly encapsulated within the enclosure (encapsulating a battery, a CPU, a connector, and conductors; [0034]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have provided the circuit module as described by Moretti with the encapsulation as taught by Cheung, in order to protect the electrical parts, as evidenced by Cheung ([0034], lines 18-22).

	Regarding Claim 12, Moretti further discloses wherein the battery comprises a rechargeable battery module ([0078], line 4).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 19-28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Publication No. 2022/0232675 (“Moretti”) (the examiner notes that the effective filing date of the claimed invention in the present CIP application is December 13, 2019, the effectively filed date of Moretti is May 19, 2019).
	Regarding 19, Moretti discloses a switch circuit structured and arranged for use in a lighted footwear display apparatus (luminous screen 5 formed of light sources L in Fig. 1; [0074]; 5 in Fig. 4; [0078]), the switch circuit (Fig. 4; [0078]) comprising: 
	an IC chip (C; [0078]-[0079]); 
	a manual switch (P; [0078]); and 
	a pull-up resistor (R; [0091]), 
	wherein the IC chip has an IO port (7), a power source positive electrode (4 connected to B+) and a ground terminal (11), one end of the pull-up resistor is connected to the IC chip (4), another end of the pull-up resistor is connected to the IO port of the IC chip (7) and one end of the manual switch (7 also), and another end of the manual switch is connected to the ground terminal of the IC chip (11 is connected to P, S, and the battery ground; [0082]).

	Regarding Claim 20, Moretti further discloses a state indicating module (luminous screen 5 formed of light sources L in Fig. 1; [0074]; 5 in Fig. 4; [0078]), wherein the state indicating module is connected to the IC chip (C), and the switch state of the manual switch (P) is indicated under the control of the IC chip ([0078]).

	Regarding Claim 21, Moretti further discloses wherein the state indicating module (luminous screen 5 formed of light sources L in Fig. 1; [0074]; 5 in Fig. 4; [0078]) comprises a light emitting element group (light sources L on luminous screen 5 in Figs. 1 and 5), the light emitting element group comprises a plurality of light emitting elements (each of the light emitting elements L forming the display 5 in Fig. 1), and the IC chip (C) further comprises a plurality of contacts disposed corresponding to the plurality of light emitting elements, and one end of each of the plurality of light emitting elements is connected to one of the plurality of contacts, and the other end of each of the plurality of light emitting elements is connected to the positive electrode or the ground terminal of the IC chip (Figs. 1 and 4; [0074]; [0083]-[0087]).

	Regarding Claim 22, Moretti further discloses wherein the switch circuit further comprises a trigger switch (S in Fig. 4) that is activated or inactivated controlled by a switch state of the manual switch (P; [0090]), the IC chip further comprising a trigger signal contact (10), one end of the trigger switch is connected to the trigger signal contact (S is connected to 10), and the other end of the trigger switch is connected to the ground terminal (S is connected to the battery ground), and in response to the triggering of the trigger switch being valid, the IC chip controls the state indicating module to emit light ([0090]).

	Regarding Claim 23, Moretti further discloses wherein the trigger switch is a vibration switch, a voice control switch or a light control switch (S is a motion sensor; [0089]).

	Regarding Claim 24, Moretti further discloses wherein said plurality of light emitting elements comprise three to nine light emitting elements (light sources L on luminous screen 5 in Figs. 1 and 5 comprise 3 to 9 light emitting elements), and correspondingly said plurality of contacts comprises at least three to nine contacts (Figs. 1 and 4; [0074]; [0083]-[0087]).

	Regarding Claim 25, Moretti further discloses wherein said plurality of light emitting elements comprise six light emitting elements (light sources L on luminous screen 5 in Figs. 1 and 5 comprise 6 light emitting elements), and correspondingly said plurality of contacts comprises at least six contacts (Figs. 1 and 4; [0074]; [0083]-[0087]).

	Regarding Claim 26, Moretti further discloses wherein the plurality of light emitting elements are a plurality of LED lamp beads, the positive electrode of the LED lamp bead is connected to the positive electrode of the power source, and the negative electrode is connected to one of the plurality of contacts (Figs. 1 and 4; [0074]; [0083]-[0087]).

	Regarding Claim 27, Moretti further discloses wherein the integrated circuit has an internal resistance Ri, the pull-up resistor has a resistance Rp, and a ratio of Ri:Rp is at least 5:1 ([0095]; [0097]).

	Regarding Claim 28, Moretti further discloses wherein RP is from 1,000 to 100,000Ω ([0095]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S. Patent No. 7,029,140 (“Wong”) relates to a flashing light system with multiple voltages.
	U.S. Patent No. 5,457,900 (“Roy”) relates to a footwear display device.
	U.S. patent No. 7,254,910 (“Guzman”) relates to a footwear with an externally activated switch.
	U.S. Patent Publication No. 2007/0041193 (“Wong”) relates to an interactive shoe light display.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO C FERNANDEZ whose telephone number is (571)272-7050. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 1-(571) 272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PEDRO C FERNANDEZ/Examiner, Art Unit 2844           

/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844